UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1938




In Re:   WILLIE LEWIS REESE,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:05-cr-00241-RJC-1; 3:07-cv-00507-RJC)


Submitted:   November 21, 2008           Decided:   December 11, 2008


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Willie Lewis Reese, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Lewis Reese petitions for a writ of mandamus,

seeking orders relieving him of an allegedly illegal sentence

and remanding him to the district court for resentencing and an

evidentiary hearing concerning his counsel’s performance.                     We

deny the petition.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.              In re: First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Further,

mandamus    is   a   drastic   remedy       and   should   be   used   only   in

extraordinary circumstances.       Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re: Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Reese is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                    We

dispense    with     oral   argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        2